PER CURIAM.
Jose M. Aldea appeals the summary denial of his motion to correct an illegal sentence brought pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without discussion because we conclude that Aldea’s sentence could have been imposed even under a properly prepared 1994 scoresheet. See Heggs v. State, 759 So.2d 620 (Fla.2000). This affirmance is, however, without prejudice to Aldea raising his claim regarding gain time administratively and then, if necessary, through a petition for writ of mandamus in the appropriate circuit court. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000).
Affirmed.
THREADGILL, A.C.J., and PARKER and SALCINES, JJ., Concur.